DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4 and 12-23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 4 and 16, the claim sets forth therein that “the first conductor or one of the second conductors is also used for delivering Radio Frequency (RF) current to the electrode”. The scope of claim 4 is indefinite given that the language of “is also used for” is taken by the Examiner as method-like language in an apparatus claim. That is, the language of the claim renders the scope of the claim as indefinite because it is unclear if infringement of the claim would occur when either the first conductor or one of the second conductors is capable of delivering RF current to the electrode, or only once either the first conductor or one of the second conductors are actively being used to delivery RF current to the electrode. The Examiner respectfully suggests Applicant utilize functional language such as “the first conductive or one of the second conductors is configured to be used for delivering Radio Frequency (RF) current to the electrode” to remove the method-like language from the claim. Appropriate correction is required.
Regarding claim 12, the claim currently recites “an electrode body, which is attached to a medical probe inserted into an organ of a patient”. The Examiner is of the position that the scope of claim 12 is indefinite given that it is unclear if the medical probe is a positively required structural feature of the electrode as presently claimed. Said differently, the preamble of claim 12 recites “an electrode” thereby leaving question as to if the medical probe would be included as a part of the electrode, or whether the electrode body of the electrode is “configured to be attached to a medical probe inserted into an organ of a patient”.
Claim 12 is further indefinite in its current formed because “inserted into an organ of the patient” is method-like language in an apparatus claim. The Examiner respectfully suggests Applicant amend the claim to correct the two noted issues addressed above by utilizing functional language. Claims 13-23 are rejected due to their dependency on claim 12. Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 4-7, 9, 10, 12-14, 16-19, 21 and 22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Swanson et al. (US Pat. No. 6,162,184).
Regarding claim 1, Swanson provides for a medical probe (see figure 1) comprising: an elongate body for insertion into an organ of a patient (body 12), an electrode, which is attached to the elongate body of the probe (one of the electrodes at 30), and multiple thermocouples (multiple 84’s), which are disposed at respective different locations of the electrode (see at least figures 6 and 7 with the two or three thermocouples per electrode) and electrically coupled to the electrode (via both direct and indirect coupling to 30), and which are configured to sense respective temperatures at the locations (via the locating of the sensors 84 circumferentially about the electrode 30).
	Regarding claim 2, Swanson provides for a first conductor that is connected in common to the thermocouples (36/38 connected to each of 84 as in figure 12A), and multiple second conductors that are each connected to a respective one of the thermocouples (34 as in figure 12A), wherein electrical potentials between the first conductor and the second conductors are indicative of the respective temperatures of the thermocouples (via the materials of the conductors generating electrical potentials indicative of temperature as in col. 8; 53-57).
Regarding claim 4, Swanson  the electrode comprises an ablation electrode (the one 30 is capable of functioning as an ablation electrode), and wherein the first conductor or one of the second conductors is also used for delivering Radio Frequency (RF) current to the electrode (via the delivery of current to the thermocouple to sense the temperature with the current being ‘to’ the electrode given that the thermocouple is located within the margin of the electrode). The Examiner further notes that the conductors to the thermocouples in Swanson would be configured to deliver radiofrequency current. The Examiner notes that the recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim.
	Regarding claim 5, Swanson provides for electrical connections that electrically-connect the first conductor to the electrode at the respective locations of the thermocouples (via the electrode connections of the first conductor to the thermocouples at the location of the electrode).
Regarding claim 6, Swanson provides that at least some of the thermocouples are disposed around a perimeter of the electrode (see figures 6-7 with the display of the thermocouples 84 about the perimeter of the electrode 30).
	Regarding claim 7, Swanson provides that at least some of the thermocouples are disposed along the electrode, in parallel with a longitudinal axis of the elongate body (see figures 6/7 showing that each of the 84 are disposed along the electrode 30 and in parallel to the longitudinal axis of the body running through the center of the electrode 30).
Regarding claim 9, Swanson provides that the thermocouples are potted into one or more openings using electrically-conducting potting material (opening formed by the lumen passing through 30 with each 84 potted within the material 46 as in col. 7; 42-63).
Regarding claim 10, Swanson provides that the electrode forms a circumferential ring around the elongate body of the medical probe (see the figures with the electrode 30 being a ring about the body of the probe).
Regarding claim 12, Swanson provides for an electrode (one of the electrodes 30), comprising: an electrode body (the structure of the electrode at 30), which is attached to a medical probe inserted into an organ of a patient (attached to the body at 12), and multiple thermocouples (see figures 6 and 7 with multiple 84 for each electrodes), which are electrically coupled at respective different locations of the electrode body and electrically coupled to the electrode body (see figures 6 and 7 showing difference locations of 84 on the electrode 30; such are further both indirectly and directly electrically coupled at these locations), and which are configured to sense respective temperatures at the locations (via the sensing at each location for the respective ones of 84).
Regarding claim 13, Swanson provides that the electrode comprises an ablation electrode, and wherein the electrode body is metallic (30 is an electrode capable of ablation that is metallic as in col. 5).
Regarding claim 14, Swanson provides for a first conductor that is connected in common to the thermocouples (36/38 connected to each of 84 as in figure 12A), and multiple second conductors that are each connected to a respective one of the thermocouples (34 as in figure 12A), wherein electrical potentials between the first conductor and the second conductors are indicative of the respective temperatures of the thermocouples (via the materials of the conductors generating electrical potentials indicative of temperature as in col. 8; 53-57).
 Regarding claim 16, Swanson  the electrode comprises an ablation electrode (the one 30 is capable of functioning as an ablation electrode), and wherein the first conductor or one of the second conductors is also used for delivering Radio Frequency (RF) current to the electrode (via the delivery of current to the thermocouple to sense the temperature with the current being ‘to’ the electrode given that the thermocouple is located within the margin of the electrode). The Examiner further notes that the conductors to the thermocouples in Swanson would be configured to deliver radiofrequency current. The Examiner notes that the recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim.
Regarding claim 17, Swanson provides for electrical connections that electrically-connect the first conductor to the electrode at the respective locations of the thermocouples (via the electrode connections of the first conductor to the thermocouples at the location of the electrode).
Regarding claim 18, Swanson provides that at least some of the thermocouples are disposed around a perimeter of the electrode (see figures 6-7 with the display of the thermocouples 84 about the perimeter of the electrode 30).
Regarding claim 19, Swanson provides that at least some of the thermocouples are disposed along the electrode, in parallel with a longitudinal axis of the elongate body (see figures 6/7 showing that each of the 84 are disposed along the electrode 30 and in parallel to the longitudinal axis of the body running through the center of the electrode 30).
Regarding claim 21, Swanson provides that the thermocouples are potted into one or more openings using electrically-conducting potting material (opening formed by the lumen passing through 30 with each 84 potted within the material 46 as in col. 7; 42-63).
Regarding claim 22, Swanson provides that the electrode forms a circumferential ring around the elongate body of the medical probe (see the figures with the electrode 30 being a ring about the body of the probe).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 3 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Swanson et al. (US Pat. No. 6,162,184).
Regarding claims 3 and 15, Swanson provides for the opposite arrangement of materials for the first conductor and the second conductors. It is, however, the Examiner’s position that it would have been obvious to one of ordinary skill in the art at the time of filing to have utilized a copper material for the first conductor, and constantan as the second conductors as set forth in each of claims 3 and 15. It has been held that a mere reversal of the essential working parts of a device involves only routine skill in the art. In re Einstein, 8 USPQ 167. To this end, the reversing of the materials of each conductor would work equally as well as the original arrangement given that the functionality of the sensors is based off the generation of the voltage difference between the two dissimilar materials.
Claims 8 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Swanson et al. (US Pat. No. 6,162,184) as applied to claims 1 and 12 respectively above, and further in view of Wang (US Pat. No. 8,460,285).
Regarding claims 8 and 20, Swanson fails to provide for the claimed irrigation holes. Wang discloses a similar device as that of Swanson including a plurality of thermocouples on an electrode (as in figure 1) and a plurality of irrigation holes for delivering an irrigation fluid (see the structure distal to the shaft at 12 in figure 6 being considered the electrode with the holes at 11). Therefore, it is the Examiner’s position that it would have been obvious to one of ordinary skill in the art at the time of filing to have included irrigation holes among the thermocouples of the electrode of Swanson so as to provide an irrigated electrode as claimed. The provision of irrigation holes would result in the requisite structure for supplying fluid to the device as taught by Wang (See cols. 9 and 10) to provide for the ability to cool the electrode and better control temperatures during ablation.
Claims 11 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Swanson et al. (US Pat. No. 6,162,184) as applied to claims 1 and 12 respectively above, and further in view of McGovern et al. (US Pat. No. 6,517,534 B1).
Regarding claims 11 and 23, Swanson fails to provide that the electrode, including the thermocouples, is attached to a balloon. McGovern discloses a similar device as that of Swanson and specifically provides for the use of a balloon on the shaft (See figure 15) where the electrode is attached to the balloon (indirect attachment via the structural connection between each as in figure 15 of McGovern). Therefore, it is the Examiner’s position that it would have been obvious to one of ordinary skill in the art at the time of filing to utilize a balloon as in McGovern on the probe of Swanson so as to provide the ability to anchor the probe within the body during treatment at a desired location.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RONALD HUPCZEY, JR whose telephone number is (571)270-5534. The examiner can normally be reached Monday - Friday; 8 am - 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Stoklosa can be reached on (571) 272-1213. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Ronald Hupczey, Jr./Primary Examiner, Art Unit 3794